Roache, J.
Indictment for an assault and battery, returned at the April term, 1850.
At the October term, 1850, the defendant moved to quash the indictment, The motion was overruled. Trial by jury. Verdict and judgment against the defendant.
D. Kelso, for the plaintiff.
R. A. Riley, N. B. Taylor and J. Coburn, for the state.
Jennings is one of the counties in which, by the act of January 16, 1849, exclusive original jurisdiction in assault and battery is vested in justices of the peace.
The indictment should have been quashed. Sprigs v. The State, 2 Ind. R. 75.—The State v. Lackey, id. 285.—Smith v. The State, ante, p. 500.

Per Curiam.

The judgment is reversed.